DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 12/31/2019 is acknowledged and made of record.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a forward-inverse scan control module, a stage voltage-stable module, an output module, a first pull down module, a pull down holding module, A display panel comprising a first substrate; and a second substrate disposed opposite to the first substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a forward-inverse scan control module, a stage voltage-stable module, an output module, a first pull down module, and a pull down holding module”
The specification does not provide any description as to what the forward-inverse scan control module, the stage voltage-stable module, the output module, the first pull down module, and the pull down holding module entails.	

Claim Objections
Claims 5, 9 are objected to because of the following informalities:  Claims recite “further comprising a third switch…the sub-pixel”, which lack proper antecedent basis in the claim. Claims 5 and 9, should depend on Claims 4 and 8, respectively. {For purposes of examination Claim 5, 9 are assumed to be dependent on Claims 4, 8 respectively).
  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (Note: rejection applies to subsequent dependent claims).
Claim 2 & 6 recite the limitation “each stage of the GOA unit circuit comprises a forward-inverse scan control module, a stage voltage-stable module, an output module, a first pull down module, and a pull down holding module” However, the specification does not describe any particular structure for these claimed modules. The specification does not provide sufficient details such that one of ordinary skill in the art would understand the meaning and what structure each of these modules entail. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 6 is a method claim with apparatus limitations. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph, In Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), a claim directed to an automatic transmission workstand and the method steps of using it was held to be ambiguous and properly rejected under 35 U.S.C. 112, second paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Cao (US 2018/0122318, provided by Applicant).
As to Claim 1, Cao discloses A driving circuit, comprising: 
a plurality of gate driver on array (GOA) unit circuits, wherein odd stages of the GOA unit circuits are cascaded with each other and even stages of the GOA unit circuits are cascaded with each other (fig.1- para.0119-a plurality of GOA unit circuits, wherein respective odd stage GOA unit circuits are cascade connected, and respective even stage GOA unit circuits are cascade connected); 
signal lines disposed and corresponding to the odd stages of the GOA unit circuits and configured to respectively provide odd stage scan control signals, odd stage scan start signals, and odd stage high frequency clock signals (para.0120-signal lines respectively employed for providing an odd stage first scan control signal Vf.sub.O, an odd stage second scan control signal Vr.sub.O, an odd stage scan start signal STV.sub.O, an odd stage first high frequency clock signal CK1.sub.O, an odd stage second high frequency clock signal CK2.sub.O, located corresponding to the odd stage GOA unit circuits);  
signal lines disposed and corresponding to the even stages of the GOA unit circuits and configured to respectively provide even stage scan control signals, even stage scan start signals, and even stage high frequency clock signals (para.0121-signal lines respectively employed for providing an even stage first scan control signal Vf.sub.E, an even stage second scan control signal Vr.sub.E, an even stage scan start signal STV.sub.E, an even stage first high frequency clock signal CK1.sub.E, an even stage and 
a common line disposed and corresponding to all of the GOA unit circuits and configured to provide a first low frequency clock signal and a second low frequency clock signal (para.0122- a common signal line Busline, employed for providing a first low frequency clock signal LC1 and a second low frequency clock signal LC2, located corresponding to all the GOA unit circuits).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2018/0122318) in view of Cao et al. (US 2018/0231818, hereinafter Cao2).
As to Claim 2, Cao discloses wherein each stage of the GOA unit circuit comprises a forward-inverse scan control module (fig.2-para.0123- forward-backward scan control module further comprises 
Cao does not expressly disclose a stage voltage-stable module. Cao2 discloses where each GOA include a voltage stabilizing circuit unit (fig.1- para.0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cao with teachings of Cao2, the motivation being to provide the signals of the output ends of the GOA units of all levels are consistent with the scan touch signal to decrease the delay of the touch scan signal, and thus to promote the detection accuracy as the embedded touch display panel detects the user's touch operation.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2018/0122318) in view of Du (US 2018/0218699).
As to Claim 3, Cao does not expressly disclose, but Du discloses: a pixel circuit comprising a first switch (fig.7-transistor T1), wherein a control end of the first switch is configured to receive a gate signal outputted from a GOA unit (fig.7- gate of T1 connected to primary scan line 74; para.0058, 0066), a first end of the first switch is electrically connected to an electrode of a main pixel (fig.7- drain of T1 connected to C1 and C2-para.0058-0059), and a second end of the first switch is configured to receive a data signal (fig.7-source of T1 connected to data line 73-para.0058).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed of Cao with the teachings of Du, the motivation being to provide a pixel circuit that aids in the reduction of color shift effectively.



As to Claim 5, Cao in view of Du disclose a third switch, wherein a control end of the third switch is configured to receive a gate signal outputted from a next stage of the GOA unit (Du-fig.7-gate of T13 connected to gate line 75; para.0066), a first end of the third switch is electrically connected to a storage capacitor (Du-fig.7-drain of T3 connected to C2-para.0059), and a second end of the third switch is electrically connected to the electrode of the sub pixel (Du-fig.7-source of T13 connected to C3).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2018/0122318) in view of Cao et al. (US 2018/0231818, hereinafter Cao2), further in view of Li (US 2018/0082649).
As to Claim 6, Cao discloses A driving method of a driving circuit, comprising: providing the driving circuit according to claim 1 (refer to Claim 1 above); wherein each stage of the GOA unit circuit comprises a forward-inverse scan control module (fig.2-para.0123- forward-backward scan control module further comprises a first controlling module 101, and a second controlling module 102), an output module (fig.2-para.0123-output module 300), a first pull down module (fig.2-para.0123-pull-down module 400), and a pull down holding module (fig.2-para.0123- pull-down holding module 500),
providing different delay times by controlling starting times of the scan start signals of the GOA unit circuits (fig.8- even stage scan start signal STVe and odd stage scan start signal STVo have different starting times). 
a stage voltage-stable module. Cao2 discloses where each GOA include a voltage stabilizing circuit unit (fig.1- para.0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cao with teachings of Cao2, the motivation being to provide the signals of the output ends of the GOA units of all levels are consistent with the scan touch signal to decrease the delay of the touch scan signal, and thus to promote the detection accuracy as the embedded touch display panel detects the user's touch operation.
Cao in view of Ca2 do not expressly disclose providing different wave widths by separately providing an odd high frequency clock signal and an even high frequency clock signal of a multiple high frequency clock signal circuit with different widths; and providing different wave heights by separately providing signals with different heights to the odd high frequency clock signal and the even high frequency clock.  
Li discloses providing different wave widths by separately providing an odd high frequency clock signal and an even high frequency clock signal of a multiple high frequency clock signal circuit with different widths (figs.3-6-para.0044, 0050); and providing different wave heights by separately providing signals with different heights to the odd high frequency clock signal and the even high frequency clock (figs.1-2, 5-6- para.0038, 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cao in view of Cao2, with the teachings of Li, the motivation being to provide more evenly images with better quality (para.0027-Li).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2018/0122318) in view of Cao et al. (US 2018/0231818, hereinafter Cao2), further in view of Li (US 2018/0082649), and further in view of Du (US 2018/0218699)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cao in view of Cao2, as modified by Li, with the teachings of Du, the motivation being to provide a pixel circuit that aids in the reduction of color shift effectively.

As to Claim 8, Cao in view of Cao2, as modified by Li and Du, disclose a second switch, wherein a control end of the second switch is configured to receive the gate signal outputted from the GOA unit (Du-fig.7-gate of T12 connected to gate line 74; para.0057, 0062, 0066), a first end of the second switch is electrically connected to an electrode of a sub pixel (fig.7- drain of T12 connected to capacitor C3; para.0063), and a second end of the second switch is configured to receive the data signal (fig.7- source of T12 connected to data line 73- para.0062). 
As to Claim 9, Cao in view of Cao2, as modified by Li and Du, disclose a third switch, wherein a control end of the third switch is configured to receive a gate signal outputted from a next stage of the GOA unit (Du-fig.7-gate of T13 connected to gate line 75; para.0066), a first end of the third switch is electrically connected to a storage capacitor (Du-fig.7-drain of T3 connected to C2-para.0059), and a second end of the third switch is electrically connected to the electrode of the sub pixel (Du-fig.7-source of T13 connected to C3).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2017/0193956) in view of Cao (US 2018/0122318).
As to Claim 10, Xiao et al. discloses A display panel, comprising: 
a first substrate (fig.13-para.0061-first substrate 1301 (depicted as 1401 in the figure); and a second substrate disposed opposite to the first substrate (fig.13-para.0061-second substrate 1302 (depicted as 1402)); 
wherein the display panel further comprises a driving circuit comprising: a plurality of gate driver on array (GOA) circuits (fig.8, 13-para.0061- the array substrate 1301 further includes the GOA circuits).
Xiao et al. does not expressly disclose, but Cao discloses: 
a plurality of gate driver on array (GOA) unit circuits, wherein odd stages of the GOA unit circuits are cascaded with each other and even stages of the GOA unit circuits are cascaded with each other (fig.1- para.0119-a plurality of GOA unit circuits, wherein respective odd stage GOA unit circuits are cascade connected, and respective even stage GOA unit circuits are cascade connected); 
signal lines disposed and corresponding to the odd stages of the GOA unit circuits and configured to respectively provide odd stage scan control signals, odd stage scan start signals, and odd stage high frequency clock signals (para.0120-signal lines respectively employed for providing an odd stage first scan control signal Vf.sub.O, an odd stage second scan control signal Vr.sub.O, an odd stage scan start signal STV.sub.O, an odd stage first high frequency clock signal CK1.sub.O, an odd stage second high frequency clock signal CK2.sub.O, located corresponding to the odd stage GOA unit circuits);  
signal lines disposed and corresponding to the even stages of the GOA unit circuits and configured to respectively provide even stage scan control signals, even stage scan start signals, and even stage high frequency clock signals (para.0121-signal lines respectively employed for providing an even stage first scan control signal Vf.sub.E, an even stage second scan control signal Vr.sub.E, an even and
a common line disposed and corresponding to all of the GOA unit circuits and configured to provide a first low frequency clock signal and a second low frequency clock signal (para.0122- a common signal line Busline, employed for providing a first low frequency clock signal LC1 and a second low frequency clock signal LC2, located corresponding to all the GOA unit circuits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xiao et al. with the teachings of Cao, the motivation being to provide a variety of scans to promote display quality for satisfying demands of various display products.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No.9,966,025. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are 
{NOTE: Because Claims 1, 11 of US Patent 9,966,025 are extensive, only the relevant portions of the claim are being cited below.}

Instant Application: 16/627,789
1. A driving circuit, comprising: a plurality of gate driver on array (GOA) unit circuits, wherein odd stages of the GOA unit circuits are cascaded with each other and even stages of the GOA unit circuits are cascaded with each other; 
US Patent: 9,966,025
1. A gate driving circuit, comprising: a plurality of GOA unit circuits, 
wherein respective odd stage GOA unit circuits are cascade connected, and respective even stage GOA unit circuits are cascade connected;
11. A gate driving circuit, comprising: a plurality of GOA unit circuits, wherein respective odd stage GOA unit circuits are cascade connected, and respective even stage GOA unit circuits are cascade connected;
signal lines disposed and corresponding to the odd stages of the GOA unit circuits and configured to respectively provide odd stage scan control signals, odd stage scan start signals, and odd stage high frequency clock signals; 
1. signal lines respectively employed for providing an odd stage first scan control signal, an odd stage second scan control signal, an odd stage scan start signal, an odd stage first high frequency clock signal, an odd stage second high frequency clock signal, 

11. signal lines respectively employed for providing an odd stage first scan control signal, an odd stage second scan control signal, an odd stage scan start signal, an odd stage first high frequency clock signal, an odd stage second high frequency clock signal, located corresponding to the odd stage GOA unit circuits

1. signal lines respectively employed for providing an even stage first scan control signal, an even stage second scan control signal, an even stage scan start signal, an even stage first high frequency clock signal, an even stage second high frequency clock signal, located corresponding to the even stage GOA unit circuits; 

11. signal lines respectively employed for providing an even stage first scan control signal, an even stage second scan control signal, an even stage scan start signal, an even 

1. a common signal line, employed for providing a first low frequency clock signal and a second low frequency clock signal, located corresponding to all the GOA unit circuits;…

11. a common signal line, employed for providing a first low frequency clock signal and a second low frequency clock signal, located corresponding to all the GOA unit circuits;…


Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,966,025 in view of Xiao et al. (US 2017/0193956).
Claim 1 of US Patent 9,966,025 disclose all the limitations of Claim 10 of instant application 16/627,789 (see chart above).  Claim 1 of US Patent does not expressly disclose A display panel, comprising: a first substrate; and a second substrate disposed opposite to the first substrate; wherein the display panel further comprises a driving circuit 
Xiao et al. discloses A display panel, comprising:  a first substrate (fig.13-para.0061-first substrate 1301 (depicted as 1401 in the figure); and a second substrate disposed opposite to the first substrate (fig.13-para.0061-second substrate 1302 (depicted as 1402)); wherein the display panel further comprises a driving circuit comprising: a plurality of gate driver on array (GOA) circuits (fig.8, 13-para.0061- the array substrate 1301 further includes the GOA circuits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device US Patent 9,966,025 with the teachings of Xiao et al., the motivation being to provide a liquid crystal display in which the array substrate includes the GOA circuits, aiding in the stability of the GOA circuit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627